Citation Nr: 0527592	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  98-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder for the period 
of time from February 27, 1997 to November 16, 2003.  

2.  Entitlement to an increased disability rating in excess 
of 50 percent for post-traumatic stress disorder for the 
period of time from November 17, 2003 to March 7, 2004.  

3.  Entitlement to an increased disability rating in excess 
of 70 percent for post-traumatic stress disorder on and after 
March 8, 2004.     


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.      

The issue of entitlement to payment of attorney fees from 
past-due benefits payable from rating decision of September 
10, 2004, is the subject of a separate Board decision.  


FINDING OF FACT

In September 2004, prior to the promulgation of a decision by 
the Board, the veteran withdrew his appeal in regard to the 
following issues: (1) entitlement to an initial disability 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD) for the period of time from February 27, 1997 
to November 16, 2003, (2) entitlement to an increased 
disability rating in excess of 50 percent for PTSD for the 
period of time from November 17, 2003 to March 7, 2004, and 
(3) entitlement to an increased disability rating in excess 
of 70 percent for PTSD on and after March 8, 2004.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an initial 
disability rating in excess of 30 percent for PTSD for the 
period of time from February 27, 1997 to November 16, 2003, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004). 

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
disability rating in excess of 50 percent for PTSD for the 
period of time from November 17, 2003 to March 7, 2004, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).  

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
disability rating in excess of 70 percent for PTSD on and 
after March 8, 2004, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

By a July 1997 rating action, the RO granted the veteran's 
claim for entitlement to service connection for PTSD and 
assigned a 30 percent disability rating under the provisions 
of Diagnostic Code 9411, effective from February 27, 1997, 
for the veteran's service-connected PTSD.  The veteran 
disagreed with the disability evaluation and initiated an 
appeal.            

In a decision dated on February 16, 2000, the Board denied 
the veteran's claim for an initial rating in excess of 30 
percent for PTSD.  

In a March 2001 Order, the United States Court of Appeals for 
Veterans Claims vacated the Board's February 2000 decision 
and remanded the claim to the Board.     

By a July 2004 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 50 percent disabling, effective from November 17, 
2003.

In August 2004, the veteran submitted VA Form 21-4138 
(Statement in Support of Claim).  In the form, the veteran 
maintained that the symptoms of his service-connected PTSD 
met the criteria for a 70 percent disability rating.  In a 
memorandum, dated in September 2004, from the RO to the 
veteran's representative, the Oklahoma Department of Veterans 
Affairs, the RO asked whether an increased rating to 70 
percent for the veteran's service-connected PTSD and a grant 
of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
would satisfy the veteran's "notice of disagreement which 
was remanded from the [Board]."  In a VA Form 21-4138, dated 
in September 2004, the veteran indicated that he would be 
satisfied with a 70 percent rating for his PTSD and a grant 
of a TDIU, and he requested that the appeal process be 
discontinued.    

In a rating action dated on September 10, 2004, the RO 
increased the disability rating for the veteran's service-
connected PTSD from 50 percent to 70 percent disabling, 
effective from March 8, 2004.  In that same rating action, 
the RO also granted a TDIU, effective from March 8, 2004.  
Thus, the Board construes the appellant's September 2004 
written statement as a withdrawal of his appeal for the 
following issues: (1) entitlement to an initial disability 
rating in excess of 30 percent for PTSD for the period of 
time from February 27, 1997 to November 16, 2003, (2) 
entitlement to an increased disability rating in excess of 50 
percent for PTSD for the period of time from November 17, 
2003 to March 7, 2004, and (3) entitlement to an increased 
disability rating in excess of 70 percent for PTSD on and 
after March 8, 2004.  As a result, no allegation of error of 
fact or law remains before the Board for consideration with 
regard to the aforementioned issues.  Hence, the Board finds 
that the appellant has withdrawn his claims as to the 
aforementioned issues, and accordingly, the Board does not 
have jurisdiction to review the appeal as to the 
aforementioned issues, and the appeal with respect to the 
aforementioned issues is dismissed.  

ORDER

The claim of entitlement to an initial disability rating in 
excess of 30 percent for PTSD for the period of time from 
February 27, 1997 to November 16, 2003, is dismissed.  

The claim of entitlement to an increased disability rating in 
excess of 50 percent for PTSD for the period of time from 
November 17, 2003 to March 7, 2004, is dismissed.  

The claim of entitlement to an increased disability rating in 
excess of 70 percent for PTSD on and after March 8, 2004, is 
dismissed.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


